DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Spiegler on March 11, 2021.

The application has been amended as follows: 

Please amend claims 1, 8, 10 13 and 18 as follows:

Claim 1, line 2 delete “the” before “CNCM”. 
Claim 8, line 1 replace “diary” with “dairy”. 

Claim 13, after “The method according to claim 9,” insert “wherein the mixture comprises at least two strains of lactic acid bacteria,” before “wherein said strains of lactic acid bacteria…”.
Claim 18, line 2 delete “the” before “CNCM”.


Rejoinder
Claims 1-7, 10-12 and 14-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-9, 13 and 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 8-9, 13 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 24, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The previous rejection over Folkenberg (WO 2012136833 A1) has been withdrawn in light of applicant’s Declaration filed Dec. 16, 2020.
	
The closest prior art is Folkenberg. Folkenberg teaches a flavor enhancing Lactobacillus rhamnosus strain that produces diacetly and acetoin to give a dairy product an enhanced creamy flavor. Folkenberg, however, fails to teach the specific claimed Lactobacillus rhamnosus strain, wherein the strain is deposited at CNCM under reference number 1-4993. 
	Applicant submitted a Declaration showing how the claimed strain is different than the strain of the prior art. The prior art strain is not resistant to antibiotics, whereas the claimed strain is resistant to antibiotics. The Declaration also shows that the prior art strain secretes high levels of acetaldehyde, whereas the claimed strain does not. 
	Therefore, the Declaration shows how the Lactobacillus rhamnosus strain deposited at CNCM under reference number 1-4993 is phenotypically distinct from Folkenberg’s strain. 




Conclusion
Claims 1-18 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHANIE A COX/Examiner, Art Unit 1791